Citation Nr: 0001887	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946, and from November 1951 to March 1953.  Service 
records show that he had more than 10 years and 7 months of 
active service.


This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in November 1996 and December 
1996 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Member of the 
Board, sitting in Washington, D.C., in November 1999.


FINDING OF FACT

Parkinson's disease is first shown many years after the 
veteran's separation from service, and is not shown to be 
related to such service.


CONCLUSION OF LAW

A claim for service connection for Parkinson's disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, 

formerly the United States Court of Veterans Appeals (Court), 
held that a well-grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

In the instant case, a review of the evidence reveals that 
Parkinson's is currently manifested.  The Board accordingly 
finds that at least one of the three criteria enunciated by 
the Court in Caluza - the presence of a current disability - 
has been satisfied. 

However, even acknowledging the current manifestation of 
Parkinson's disease, the Board must nonetheless conclude, 
based on application of the above legal and judicial 
standards, that the veteran's claim for service connection 
for that disorder is not well grounded.  It must be 
emphasized that, under Caluza, all three criteria must be 
met.  The record is completely devoid of clinical evidence 
indicating that there is the requisite nexus, or link, 
between the Parkinson's disease that is currently manifested 
and his active service.  The medical evidence first notes the 
presence of Parkinson's disease in 1996; it does not show 
that this disorder had been manifested prior to 1996, or that 
its presence as of that date was in any manner related to his 
active service.  See 38 C.F.R. § 3.303(d) (1999).  Likewise, 
the service medical records that have been associated with 
his claims file do not indicate that Parkinson's disease, or 
symptoms thereof, were diagnosed or otherwise clinically 
identified during his periods of service.

The Board recognizes that the veteran has contended that his 
Parkinson's disease began on or about 1945, while he was in 
service, and has been manifested since that date; he has 
advanced testimony, and has indicated by history in clinical 
situations, that such has been the case.  However, in view of 
the fact that he has not 

demonstrated that he has the necessary training or expertise 
to proffer medical findings or opinions, his assertion that 
there is a nexus or link between his service and his current 
Parkinson's disease is no more than unsubstantiated 
conjecture, and is accordingly of no legal merit.  Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In brief, the Board has found that Parkinson's disease was 
not present during the veteran's active service, or for many 
years thereafter, and that there is no nexus or link between 
that service and the fact that Parkinson's disease is 
manifested at this time.  The Board must therefore conclude 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for Parkinson's disease could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim for service connection for this disorder 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
Parkinson's disease, at any time.



ORDER

A claim for service connection for Parkinson's disease is not 
well grounded, and is therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

